Title: To Thomas Jefferson from Thomas Sim Lee, 5 January 1781
From: Lee, Thomas Sim
To: Jefferson, Thomas


Annapolis, 5 Jan. 1781. Joseph Shoemaker, said to be a subject of Virginia and a former resident of Yorktown, was taken in Chesapeake Bay; he has a captain’s commission from the enemy and is confined in the Baltimore co. jail as a prisoner of war. If upon inquiry it is thought “proper to claim him” as a “subject” of Virginia, he will be delivered under guard to Alexandria and delivered to any person directed to receive him. In the meantime he will remain in custody.
